Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on May 26, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1 and 3-20 pending in the application filed on 05/26/2021; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 05/26/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1 and 3-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art, Karnin et al (U.S. Pub. No. 2015/0052203) teaches analyzing, via the computing device, each message of the set, and based on said analysis, identifying contact information for each message; further analyzing, via the computing device, each message based on said contact information, and based on said analysis, identifying message data within each message that corresponds to each contact; identifying, via the computing device, a set of entities based on said contact information; classifying, via the computing device, each entity in said set based on said message data; determining, via the computing device, a score for each classified entity based upon query log data of the mail platform and mailbox data within said user mailbox;   storing, via the computing device, entity information in a database associated with said user mailbox, said entity information comprising contact information for each entity and each entity's determined score stored as an associated pair.
The prior art taken as a whole does not show nor suggest “receiving, by the computing device, a search query; searching, by the computing device, said database based on said search query, said search comprising analyzing said stored entity information and identifying a predetermined number of entities matching said search query, said predetermined number indicating a top number of entities based on their respective determined scores; and fetching and communicating, by the computing device, over said network, said predetermined number of entities, said communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163